                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 COLUMBIA DIVISION

MARIO PENDERGRASS                              )
#154095,                                       )
                                               )
       Plaintiff,                              )
                                               )          NO. 1:19-cv-00072
v.                                             )
                                               )          JUDGE CAMPBELL
TONY PARKER, et al.,                           )
                                               )
       Defendants                              )

                               MEMORANDUM AND ORDER
       Plaintiff Mario Pendergrass, a state inmate confined in the Morgan County Correctional

Complex, filed a pro se complaint pursuant to 42 U.S.C. § 1983 for a violation of his civil rights

alleged to have occurred during a 2018 stay in the South Central Correctional Facility in Clifton,

Tennessee. (Doc. No. 1.) The matter is before the Court for a ruling on the plaintiff’s application

to proceed in forma pauperis (“IFP”) and his motion to appoint counsel. (Doc. Nos. 2–4.) In

addition, the complaint (Doc. No. 1) is before the Court for an initial review pursuant to the

Prison Litigation Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A, and 42 U.S.C.

§ 1997e.

                     I.    APPLICATION TO PROCEED AS A PAUPER

       Under the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(a), a prisoner

bringing a civil action may be permitted to file suit without prepaying the filing fee of $400

required by 28 U.S.C. § 1914(a). Because it appears from Plaintiff’s submissions that he lacks

sufficient financial resources from which to pay the full filing fee in advance, the Court

GRANTS his motion (Doc. Nos. 2, 3) to proceed IFP in this matter.

       However, under Section 1915(b), Plaintiff nonetheless remains responsible for paying the
full filing fee. The obligation to pay the fee accrues at the time the case is filed, but the PLRA

provides prisoner-plaintiffs the opportunity to make a “down payment” of a partial filing fee and

to pay the remainder in installments. Accordingly, Plaintiff is hereby ASSESSED a $350 filing

fee, to be paid as follows:

       (1) The custodian of Plaintiff’s inmate trust-fund account at the institution where he now

resides is DIRECTED to submit to the Clerk of Court, as an initial payment, “20 percent of the

greater of – (a) the average monthly deposits to Plaintiff’s account; or (b) the average monthly

balance in the plaintiff’s account for the 6-month period immediately preceding the filing of the

complaint.” 28 U.S.C. § 1915(b)(1).

       (2) After the initial filing fee is fully paid, the trust-fund officer must withdraw from

Plaintiff’s account and pay to the Clerk monthly payments equal to 20% of all deposits credited

to Plaintiff’s account during the preceding month, but only when the amount in the account

exceeds $10. Such payments must continue until the entire $350 filing fee is paid in full. 28

U.S.C. § 1915(b)(2).

       (3) Each time the trust account officer makes a payment to this Court as required by this

Order, he must print a copy of the prisoner’s account statement showing all activity in the

account since the last payment made in accordance with this Order and submit it to the Clerk

along with the payment. All submissions to the court must clearly identify Plaintiff’s name and

the case number as indicated on the first page of this order, and must be mailed to: Clerk, United

States District Court, Middle District of Tennessee, 801 Broadway, Nashville, TN 37203.

       The Clerk of Court is DIRECTED to send a copy of this Order to the Warden of the

Morgan County Correctional Complex to ensure that the custodian of Plaintiff’s inmate trust

account complies with the portion of 28 U.S.C. § 1915 pertaining to payment of the filing fee. If



                                                2
Plaintiff is transferred from his present place of confinement, the custodian MUST ensure that a

copy of this Order follows Plaintiff to his new place of confinement for continued compliance

with this Order.

                                   II.     INITIAL REVIEW

A.     Standard

       28 U.S.C. § 1915(e)(2) requires the Court to conduct an initial review of any complaint

filed in forma pauperis, and to dismiss the complaint if it is facially frivolous or malicious, if it

fails to state a claim upon which relief may be granted, or if it seeks monetary relief against a

defendant who is immune from such relief. In reviewing the complaint to determine whether it

states a plausible claim, “a district court must (1) view the complaint in the light most favorable

to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G

Polymers, USA, LLC, 561F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d

461, 466 (6th Cir. 2009) (citations omitted)). A pro se pleading must be liberally construed and

“held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Plaintiff sues under 42 U.S.C. § 1983, which confers a private federal right of action

against any person who, acting under color of state law, deprives an individual of any right,

privilege or immunity secured by the Constitution or federal laws. Wurzelbacher v. Jones-Kelley,

675 F.3d 580, 583 (6th Cir. 2012). To state a § 1983 claim, a plaintiff must allege: (1) a

deprivation of rights secured by the Constitution and laws of the United States, and (2) that “the

deprivation was caused by a person acting under color of state law.” Tahfs v. Proctor, 316 F. 3d

584, 590 (6th Cir. 2003) (citations omitted); 42 U.S.C. § 1983.




                                                 3
B.      Plaintiff’s Allegations

        Plaintiff alleges that September 1–8, 2018, while he was locked in segregation and

“vulnerable and depending on defendant [correctional officer] Philip Dolaway to provide the

daily meal,” Dolaway withheld food from Plaintiff and several other inmates to “control,

discipline, degrade, demean, belittle, and victimize” them. (Doc. No. 1 at 9, 25–26.) He claims

that this 8-day deprivation of food constituted cruel and unusual treatment in violation of his

rights under the Eighth Amendment to the United States Constitution. (Id. at 9, 26–27.) He

expressly and repeatedly alleges that Dolaway’s actions were “unauthorized” and that Dolaway

was “fully aware” that it was unauthorized and not permitted by any TDOC or Core Civic

policy. 1 (Id. at 9, 11, 13, 18, 25, 28.)

        In addition to Dolaway, Plaintiff lists as Defendants to his lawsuit Tennessee Department

of Correction (TDOC) Commissioner Tony Parker and several other individuals employed at

TDOC or South Central. (Id. at 1–7.) He vaguely alleges throughout the complaint that “all

parties described herein” or “the defendants mentioned herein” were “fully aware” or “had

substantial knowledge of” Dolaway’s wrongdoing and failed to respond properly to stop it. (E.g.,

id. at 11, 28.)      But he also alleges that Dolaway’s behavior “was not sanctioned” by

Commissioner Parker, the prison warden, the TDOC liaison, or the contract monitor. (Id. at 11.)

He repeatedly alleges that the Defendants—other than Dolaway—“failed to assess,” “failed to

diligently observe,” “failed to adequately monitor staff employee’s conduct,” and failed to

“diligently observe the every day happenings at each institution, while monitoring the conduct of

staff personal [sic] in making sure that all guid[e]lines, policies, and procedures, are being

enforced.” (Id. at 12–13, 23.) Plaintiff specifically alleges that Commissioner Parker “failed . . .


1
 The Court takes judicial notice that Core Civic is a private entity contracted to manage the
South Central Correctional Facility.
                                                 4
to remain alert an[d] aware of the every day happenings at each institution.” (Id. at 20.) The only

specific allegation of actual knowledge of Dolaway’s conduct on the part of any other Defendant

is Plaintiff’s allegation that “[t]he parties mentioned herein this complaint was made aware

through grievances, and missives.” (Id. at 12.) Plaintiff alleges the non-Dolaway Defendants are

guilty of “negligence.” (Id. at 29.)

       Plaintiff sues all Defendants in their official and individual capacities and seeks

compensatory and punitive damages and “any other relief” deemed appropriate. (Id. at 39.)

C.     Analysis

       Prison conditions violate the Eighth Amendment when they “deprive inmates of the

minimal civilized measure of life’s necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981).

Conditions are sufficiently extreme to constitute cruel and unusual punishment under the Eighth

Amendment when they result in “the deprivation of [at least one] identifiable human need such

as food, warmth, or exercise.” Wilson v. Seiter, 501 U.S. 294, 304 (1991). Plaintiff’s allegations

against Defendant Doloway clearly state a colorable claim against him in his individual capacity

under that standard. But having expressly alleged that Doloway’s behavior was unauthorized

and not permitted by any policy, he fails to state a claim against Doloway in his official capacity

as an employee of Core Civic. See Thomas v. Coble, 55 F. App’x 748, 749 (6th Cir. 2003)

(holding that an inmate only states a claim against a corporation performing traditional state

functions when he alleges that his injury was caused by an action taken pursuant to some official

policy or custom). 2



2
 Alternatively, if Doloway is an employee of TDOC rather than Core Civic, a suit against him in
his official capacity is equivalent to a suit against the State of Tennessee, which is absolutely
immune from suit under Section 1983. Claybrook v. Birchwell, 199 F.3d 350, 355 n.4 (6th Cir.
2000) (“[a]n official capacity claim filed against a public employee is equivalent to a lawsuit
directed against the public entity which that agent represents.”); Berndt v. Tennessee, 796 F.2d
                                                5
       It appears clear from the complaint that Plaintiff sued the remaining Defendants simply

because of their supervisory capacities. However, supervisors are not liable under § 1983 for the

actions of their employees. See Polk County v. Dodson, 454 U.S. 312, 325 (1981) (requiring

personal involvement in violation for liability under § 1983). The Sixth Circuit has explained

that liability under § 1983 “must be based on more than respondeat superior, or the right to

control employees. Thus, a supervisory official’s failure to supervise, control or train the

offending individual is not actionable unless the supervisor ‘either encouraged the specific

incident of misconduct or in some other way directly participated in it.’” Shehee v. Luttrell, 199

F.3d 295, 300 (6th Cir. 1999) (quoting Hays v. Jefferson County, Ky., 668 F.2d 869, 874 (6th

Cir.1982)). Although Plaintiff alleges that unspecified Defendants were notified by grievance

and “missives” and failed to take sufficiently prompt action to stop Dolaway’s wrongdoing, an

alleged failure to take corrective action in response to an inmate grievance does not supply the

necessary personal involvement for § 1983 liability on any underlying claim. See George v.

Smith, 507 F.3d 605, 609–10 (7th Cir. 2007) (“Ruling against a prisoner on an administrative

complaint does not cause or contribute to the [constitutional] violation....”).     Accordingly,

Plaintiff fails to state a claim against any Defendant other than Dolaway.

                             III.    FURTHER PROCEEDINGS

       The Court observes that Plaintiff repeatedly denies having filed any previous lawsuits in

any court relating to his imprisonment. (Doc. No. 1 at 1, 16.) This Court’s records, however,

indicate that Plaintiff has brought suit here at least three times before. See Pendergrass v.

Morgan, et al., No. 1:00-cv-00150; Pendergrass v. Ray, et al., No. 3:97-cv-01267; Pendergrass

v. Bell, No. 3:97-cv-00578. Plaintiff is cautioned that by signing any paper he submits to the


879, 881 (6th Cir. 1986) (Tennessee has not waived its Eleventh Amendment immunity from
§ 1983 suits).
                                                6
Court, he is certifying to the best of his knowledge that it is accurate, and that any further

misrepresentations to the Court may result in the imposition of sanctions against him. See Fed. R.

Civ. P. 11(b) & (c).

       The Clerk is DIRECTED to ISSUE PROCESS to Defendant Dolaway at the address

provided in the complaint. All other Defendants to this lawsuit are DISMISSED, without

prejudice to Plaintiff’s ability to file a timely amended complaint alleging facts establishing their

personal involvement in the alleged violation of his Eighth Amendment rights.

       Plaintiff asks the Court to appoint counsel to represent him in this action. (Doc. No. 4.)

An indigent plaintiff in a civil action, unlike a criminal defendant, has no constitutional right to

the appointment of counsel. Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir. 2003); Lavado v.

Keohane, 992 F.2d 601, 605 (6th Cir. 1993). Rather, the appointment of counsel is a “privilege

justified only by exceptional circumstances.” Lavado, 992 F.2d at 606 (citations omitted).

Because Plaintiff has not established that the complexity of the legal or factual issues involved in

this case is beyond his ability to litigate, his motion for appointment of counsel is DENIED

without prejudice to his ability to seek such appointment if the needs of the case in the future

warrant such action.

       This action is REFERRED to the Magistrate Judge to enter a scheduling order for the

management of the case, to dispose or recommend disposition of any pretrial motions under 28

U.S.C. §§ 636(b)(1)(A) and (B), and to conduct further proceedings, if necessary, under Rule

72(b) of the Federal Rules of Civil Procedure and the Local Rules of Court. The Court’s

determination that the complaint states a colorable claim for purposes of this initial screening

does not preclude the Court from dismissing any claim at any time for the reasons set forth in 28




                                                 7
U.S.C. § 1915(e)(2), nor does it preclude any Defendant from filing a motion to dismiss any

claim under Federal Rule of Civil Procedure 12.

       It is so ORDERED.



                                                  ____________________________________
                                                  WILLIAM L. CAMPBELL, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                              8
